  Case 20-20279       Doc 7    Filed 07/22/20 Entered 07/22/20 08:54:45            Desc Main
                                  Document    Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MAINE


COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY COVID-19


                                FOURTH GENERAL ORDER

       This Fourth General Order is issued in response to the outbreak of Coronavirus Disease
2019 (COVID-19) and is intended to provide guidance to the public and the bar regarding the
operations of the United States Bankruptcy Court for the District of Maine through and including
July 31, 2020 (the “Covered Period”).

       The General Orders dated March 16, 2020, March 27, 2020 and May 4, 2020 are hereby
vacated immediately and are replaced by this order, the Fourth General Order.

       1.     Telephonic Hearings.

              A.      Unless otherwise ordered by the Court or as provided below, all hearings
                      during the Covered Period will be telephonic.

              B.      Parties intending to enter an appearance during a telephonic hearing are
                      directed to register with CourtCall at 1-866-582-6878, no later than 3:00
                      p.m. the date prior to the hearing. Any member of the public wishing to
                      observe a hearing must contact the Clerk’s office for instructions on how
                      to utilize a conference call service. During the Covered Period, the Court’s
                      prohibition on the use of cell phones for telephonic participation (whether
                      through CourtCall or otherwise) is lifted.

              C.      Notwithstanding any Local Rule or prescribed Local Form, unless
                      otherwise ordered by the Court, any notice of a hearing scheduled to occur
                      during the Covered Period must clarify that the hearing is telephonic and
                      provide information that will allow interested parties to participate in the
                      hearing telephonically. For example, to comply with this provision, a
                      notice of hearing could provide as follows:

                              The United States Bankruptcy Court will conduct a TELEPHONIC
                              hearing on [matter], a copy of which accompanies this notice, on:
                              [date] at [time].

                              In-person appearances are generally not allowed at this time due to
                              restrictions related to COVID-19. Those wishing to participate in
                              the hearing are required to register with CourtCall at 1-866-582-
                              6878, no later than 3:00 p.m. the date prior to the hearing.
Case 20-20279   Doc 7    Filed 07/22/20 Entered 07/22/20 08:54:45             Desc Main
                            Document    Page 2 of 3




         2.     Other hearings.

                The Court may permit certain hearings, including but not limited to
                contested evidentiary hearings or trials where witnesses testify, to occur in
                a courtroom or via videoconference solution (such as Zoom). In the event
                of a hearing or trial occurring in a courtroom, the Rules and Procedures
                Governing In-Person Proceedings, posted on the Court’s website under
                COVID-19 Information, will apply. In the event of a hearing via
                electronic means, the Court will issue an order governing the proceeding
                prior to the hearing.

         3.     Access to the Clerk’s Office.

                A.      During the Covered Period, the Clerk’s office intake
                        window will be closed to the public for in-person filings. While the
                        intake window is closed, Clerk’s office staff will be working
                        during regular business hours and will be available to assist the
                        public by email and telephone. The Portland office can be reached
                        at (207) 780-3482, and the Bangor office can be reached at (207)
                        945-0348. Staff can also be reached by email at the addresses
                        found on the Court’s website (www.meb.uscourts.gov).

                B.      During the Covered Period, the Clerk’s office will continue to
                        process mail and accept documents filed electronically through the
                        CM/ECF system.

                C.      Self-represented parties without access to CM/ECF wishing to file
                        documents should first call the appropriate Clerk’s office location:
                        Portland (207) 780-3482 and Bangor (207) 945-0348. Clerk’s
                        office personnel will determine the best way for documents to be
                        delivered for filing. Any document filed under a method permitted
                        by the Clerk’s office will be promptly entered on the docket in the
                        applicable case or proceeding. However, any document filed under
                        this paragraph after 4:00 p.m. on any business day may be
                        docketed and deemed filed the following business day.

                C.      While the Clerk’s office intake window is closed to the public,
                        self-represented parties must make payments due to the Clerk’s
                        office by mail. Do not send cash. Please use postal money orders
                        or a cashier’s check made out to: “Clerk, U.S. Bankruptcy Court”.
  Case 20-20279       Doc 7    Filed 07/22/20 Entered 07/22/20 08:54:45           Desc Main
                                  Document    Page 3 of 3




                              Please mail your payment to the appropriate Clerk’s office
                              location:

                                     Bangor:
                                     U.S. Bankruptcy Court District of Maine
                                     202 Harlow Street, 3rd Floor Bangor, ME 04401

                                     Portland:
                                     U.S. Bankruptcy Court District of Maine
                                     537 Congress Street, 2nd Floor Portland, ME 04101



SO ORDERED.



Date: June 22, 2020



              /s/ Peter G. Cary                     /s/ Michael A. Fagone
              Peter G. Cary, Chief Judge            Michael A. Fagone, Judge
              United States Bankruptcy Court        United States Bankruptcy Court
